office_of_chief_counsel internal_revenue_service memorandum cc pa cbs b02 gl-157629-03 number release date uilc date date to associate area_counsel small_business self-employed cc sb lv from chief branch collection bankruptcy summonses procedure and administration subject bankruptcy code sec_507 construction of the three-year_rule this chief_counsel_advice responds to your request that we prereview a memorandum forwarded to our office on date we agree with the following conclusions reached in your memorandum in accordance with sec_6110 chief_counsel_advice may not be used or cited as precedent issue sec_1 assuming a debtor files a chapter bankruptcy petition on date owes income taxes for the tax_year and did not obtain an extension for filing the return does the income_tax_liability fall within the three-year_rule of bankruptcy code sec_507 so as to render the tax_liabilities nondischargeable priority claims assuming a debtor files a chapter bankruptcy petition on date owes income taxes for the tax_year and did not obtain an extension for filing the return does the income_tax_liability fall within the three-year_rule of bankruptcy code sec_507 when date the due_date of the return fell on a saturday conclusion because the tax_return for the income_tax liabilities was last due on date rather than after date the income_tax liabilities will not be entitled to priority status under sec_507 and excepted from discharge under section a a gl-157629-03 because the tax_return for the ------- income_tax liabilities was last due on april ---- -------- rather than after april ------- the ------- income_tax liabilities will not be entitled to priority status under sec_507 and excepted from discharge under section a a the fact that april ------- fell on a saturday does not change the due_date for filing the ------- income_tax return for purposes of applying sec_507 law and analysis section a a of the bankruptcy code u s c excepts from discharge taxes afforded priority treatment under bankruptcy code sec_507 under sec_507 income taxes for a taxable_year ending on or before the date of the filing of the petition for which a return if required is last due including extensions after three years before the date of the filing of the petition are entitled to priority treatment thus in order to determine whether an income_tax_liability for a year ending on or before the date of the bankruptcy petition is entitled to priority classification under sec_507 the last due_date of the income_tax return must be determined and that date must be after three years before the date of the filing of the petition situation in the first scenario the debtor files a chapter bankruptcy case on april -------- owing income taxes for the ------- tax_year three years before the bankruptcy petition date is april ------- accordingly in order for the ------- income_tax liabilities to be entitled to priority status under sec_507 the last due_date of the return must be after april ------- assuming that the debtor did not obtain any extensions the income_tax return for was last due on april ------- not after april ------ sec_6072 thus the three-year_rule will not give the liabilities priority classification and will not cause them to be excepted from discharge under section a a in re 142_br_160 bankr w d mich sec_507 would only give the income_tax liabilities priority classification and cause them to be excepted from discharge if the bankruptcy petition was filed on date or earlier in the year situation in this scenario the debtor files a chapter bankruptcy petition on april ------- owing income taxes for the ------- tax_year three years before the date of the petition is april ------- accordingly in order for the ------- income_tax liabilities to be entitled to priority status under sec_507 the last due_date of the return must be after april -------- assuming that the debtor did not obtain any extensions the income_tax return for ------- was last due on date not after april ------- however april ------- fell on a saturday which raises the issue of whether the last due_date of the ------- income_tax return was extended to the following monday april ------- gl-157629-03 because april ------- fell on a saturday returns filed by the following monday april ------- were treated as timely filed i r c sec_7503 sec_1 however sec_7503 does not change the due_date for filing the return see revrul_81_269 1981_2_cb_243 sec_7503 does not change computation of the three-year limitation period for making an assessment even though the statutory due_date of the return falls on a saturday sunday or holiday thus the income_tax return for is still treated as last due on april ------- for purposes of applying sec_507 as a result and consistent with the first situation the ------- income_tax liabilities will not receive priority classification under the three-year_rule of sec_507 and be excepted from discharge under section a a note however that the operation of sec_7503 which does not change the due_date of returns but treats them as timely filed in the case of saturdays sundays and legal holidays should be distinguished from the operation of sec_6081 which governs extensions of time for filing returns and does change the due_date of returns an extension of time for filing returns under sec_6081 will change the priority discharge calculations under sec_507 and a a 151_br_952 m d fla please call if you have any further questions
